Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 13, 2009 File No. 033-3920/811-04615 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 51 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 51 x HARTFORD HLS SERIES FUND II, INC. (Exact Name of Registrant as Specified in Charter) P. O. Box 2999, Hartford, Connecticut 06104-2999 (Address of Principal Executive Offices) Registrant's Telephone Number including Area Code: (860) 843-9934 Edward P. Macdonald, Esquire The Hartford Financial Services Group, Inc. Life Law  Mutual Funds Unit 200 Hopmeadow Street Simsbury, Connecticut 06089 (Name and Address of Agent for Service) Copy to: John V. O'Hanlon, Esquire Dechert LLP 200 Clarendon Street, 27 th Floor Boston, Massachusetts 02116-5021 It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) of Rule 485 o on (Date) pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 x on May 1, 2009 pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on (Date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. HARTFORD HLS FUNDS Class IA and IB Shares Prospectus May 1, 2009 As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Equity Funds Fixed Income Funds Hartford Advisers HLS Fund Hartford High Yield HLS Fund Hartford Capital Appreciation HLS Fund Hartford Money Market HLS Fund Hartford Disciplined Equity HLS Fund Hartford Total Return Bond HLS Fund Hartford Dividend and Growth HLS Fund Hartford U.S. Government Securities HLS Fund Hartford Equity Income HLS Fund Hartford Fundamental Growth HLS Fund Hartford Global Advisers HLS Fund Hartford Global Equity HLS Fund Hartford Global Growth HLS Fund Hartford Global Health HLS Fund Hartford Growth HLS Fund Hartford Growth Opportunities HLS Fund Hartford Index HLS Fund Hartford International Growth HLS Fund Hartford International Opportunities HLS Fund Hartford International Small Company HLS Fund Hartford LargeCap Growth HLS Fund Hartford MidCap HLS Fund Hartford MidCap Growth HLS Fund Hartford MidCap Value HLS Fund Hartford Small Company HLS Fund Hartford SmallCap Growth HLS Fund Hartford SmallCap Value HLS Fund Hartford Stock HLS Fund Hartford Value HLS Fund Hartford Value Opportunities HLS Fund Hartford HLS Funds c/o Individual Annuity Services P.O. Box 5085 Hartford, CT 06102-5085 [This Page Is Intentionally Left Blank] CONTENTS Introduction 4 Hartford Advisers HLS Fund 5 Hartford Capital Appreciation HLS Fund 9 Hartford Disciplined Equity HLS Fund 13 Hartford Dividend and Growth HLS Fund 16 Hartford Equity Income HLS Fund 19 Hartford Fundamental Growth HLS Fund 22 Hartford Global Advisers HLS Fund 25 Hartford Global Equity HLS Fund 29 Hartford Global Growth HLS Fund 31 Hartford Global Health HLS Fund 34 Hartford Growth HLS Fund 38 Hartford Growth Opportunities HLS Fund 41 Hartford High Yield HLS Fund 44 Hartford Index HLS Fund 47 Hartford International Growth HLS Fund 50 Hartford International Opportunities HLS Fund 53 Hartford International Small Company HLS Fund 56 Hartford LargeCap Growth HLS Fund 59 Hartford MidCap HLS Fund 62 Hartford MidCap Growth HLS Fund 65 Hartford MidCap Value HLS Fund 68 Hartford Money Market HLS Fund 71 Hartford Small Company HLS Fund 74 Hartford SmallCap Growth HLS Fund 78 Hartford SmallCap Value HLS Fund 82 Hartford Stock HLS Fund 86 Hartford Total Return Bond HLS Fund 89 Hartford U.S. Government Securities HLS Fund 93 Hartford Value HLS Fund 97 Hartford Value Opportunities HLS Fund 100 Investment Strategies and Risks 103 The Investment Manager and Sub-Advisers 108 Further Information on the Funds 110 Financial Highlights 117 For More Information 118 3 I NTRODUCTION The Hartford HLS Funds The Hartford HLS Funds are a family of mutual funds (each a fund and together the funds) which may serve as underlying investment options for certain variable annuity and variable life insurance separate accounts, including separate accounts of Hartford Life Insurance Company and its affiliates (Hartford Life), Union Security Insurance Company (Union Security) formerly Fortis Benefits Insurance Company, Union Security Life Insurance Company of New York (Union Security Life) formerly First Fortis Life Insurance Company, and certain qualified retirement plans. Certain Hartford HLS funds may also serve as underlying investment options for certain variable annuity and variable life insurance separate accounts of other insurance companies. Owners of variable annuity contracts and policyholders of variable life insurance contracts may choose the funds permitted in the accompanying variable insurance contract prospectus. In addition, participants in certain qualified retirement plans may choose the funds permitted by their plans. Each fund is an investment portfolio of Hartford Series Fund, Inc. except for Growth Opportunities HLS Fund, LargeCap Growth HLS Fund, MidCap Growth HLS Fund, SmallCap Growth HLS Fund, SmallCap Value HLS Fund, U.S. Government Securities HLS Fund and Value Opportunities HLS Fund (Hartford HLS II Funds), which are investment portfolios of Hartford HLS Series Fund II, Inc. Each fund offers two classes of shares: Class IA shares and Class IB shares. Class IB shares are subject to distribution fees under a distribution plan adopted pursuant to Rule 12b-1 of the Investment Company Act of 1940, as amended (the 1940 Act) and therefore have higher expenses than Class IA shares, which are not subject to Rule 12b-1 distribution fees. Prior to May 1, 2002, the Hartford HLS II Funds offered only one class of shares which were re-designated as Class IA shares on April 30, 2002. Each fund is a diversified fund except for the Hartford Global Health HLS Fund, which is a non-diversified fund. Information on each fund, including investment strategy, risk/reward profile and risk factors for investing in diversified versus non-diversified funds, can be found on the pages following this introduction. The investment manager of each fund is HL Investment Advisors, LLC (HL Advisors). The day-to-day portfolio management of the funds is provided by one or more investment sub-advisers. Information regarding HL Advisors and the sub-advisers is included under the section entitled The Investment Manager and Sub-Advisers in this prospectus. Hartford Life also sponsors a family of mutual funds known as The Hartford Mutual Funds, which are offered directly to the public (the Retail Funds). An affiliate of HL Advisors acts as the investment adviser to the Retail Funds, some of which have names and investment objectives and strategies similar to those of certain funds offered in this prospectus. The funds are not duplicates of the Retail Funds and their performance will differ. The Retail Funds are separate funds and should not be confused with the Hartford HLS Funds investment options offered in this prospectus. HARTFORD SERIES FUND, INC. AND HARTFORD HLS SERIES FUND II, INC. (EACH A COMPANY) HAVE EACH RECEIVED AN ORDER FROM THE SECURITIES AND EXCHANGE COMMISSION THAT PERMITS ITS INVESTMENT MANAGER, SUBJECT TO APPROVAL BY ITS BOARD OF DIRECTORS, TO CHANGE SUB-ADVISERS ENGAGED BY THE INVESTMENT MANAGER TO CONDUCT THE INVESTMENT PROGRAMS OF THE FUNDS WITHOUT SHAREHOLDER APPROVAL. FOR MORE INFORMATION, PLEASE SEE THIS PROSPECTUS UNDER THE INVESTMENT MANAGER. Mutual funds are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Because you could lose money by investing in these funds, be sure to read all risk disclosures carefully before investing. 4 HARTFORD ADVISERS HLS FUND INVESTMENT GOAL . The Hartford Advisers HLS Fund seeks maximum long-term total return. PRINCIPAL INVESTMENT STRATEGY . The fund allocates its assets among three categories:  equities,  debt securities, and  money market instruments. The fund will normally invest in a portfolio of between 50% and 70% equities, with the balance of the assets invested in debt securities and cash instruments. The fund will not normally hold more than 10% in cash or cash equivalents. Allocation decisions within these bands are at the discretion of Wellington Management Company, LLP (Wellington Management) and are based on Wellington Managements judgment of the projected investment environment for financial assets, relative fundamental values, the attractiveness of each asset category, and expected future returns of each asset category. Wellington Management does not attempt to engage in short-term market timing among asset categories. As a result, shifts in asset allocation are expected to be gradual. The funds diversified portfolio of equity securities is evaluated using what is sometimes referred to as a bottom-up approach, which is the use of fundamental analysis to identify specific securities for purchase or sale. Fundamental analysis of a company involves the assessment of such factors as its business environment, management quality, balance sheet, income statement, anticipated earnings, revenues and dividends, and other related measures or indicators of value. In general, the fund seeks to invest in companies that, in Wellington Managements opinion, demonstrate some or all of the following characteristics: a leadership position within an industry, a strong balance sheet, an acceleration in growth rates, a high return on equity, a strong management team, and a globally competitive position. The fund may also invest in companies that Wellington Management believes have been excessively devalued by the market, provided there is a catalyst that could lead to an improvement in stock price. The fund may invest in stocks with a broad range of market capitalizations, but tends to focus on large capitalization companies with market capitalizations similar to those of companies in the S&P 500 Index. As of December 31, 2008, the market capitalization of companies included in this index ranged from approximately $489 million to $406 billion. The debt securities (other than money market instruments) in which the fund invests include securities issued or guaranteed by the U.S. Government and its agencies or instrumentalities and securities rated investment grade (rated at least BBB by Standard & Poors Corporation (S&P) or Baa by Moodys Investors Service, Inc. (Moodys) or BBB by Fitch, Inc. (Fitch), or if unrated, securities deemed by Wellington Management to be of comparable quality. These debt securities include mortgage-backed securities issued by U.S. Government agencies and private entities. The fund is not restricted to any specific maturity term. The fund may invest up to 20% of its total assets in securities of foreign issuers and non-dollar securities. MAIN RISKS. The primary risks of investing in this fund are described below in alphabetical order. Call Risk - Under certain circumstances (especially during periods of falling interest rates), a bond issuer will call - or repay - its bonds before their maturity date. The fund may then be forced to invest the unanticipated proceeds at lower interest rates, resulting in a decline in the funds income. Credit Risk - The issuing company may not be able to pay interest and principal when due. Credit risk depends largely on the perceived health of bond issuers. In general, lower-rated bonds have higher credit risks, and the fund could lose money if any bonds it owns are downgraded in credit rating or go into default. Loan and debt securities prices can fall on bad news about the economy, an industry or a company. Extension Risk - Rising interest rates could cause mortgage and loan prepayments to slow, which could increase the interest rate sensitivity of the funds mortgage- and asset-backed securities. Foreign Investments Risk - Foreign investments may be affected by the following: changes in currency rates; changes in foreign or U.S. law or restrictions applicable to such investments and in exchange control regulations; decreased liquidity; substantially less volume on foreign stock markets and other securities markets; higher commissions and dealer mark-ups; inefficiencies in certain foreign clearance and settlement procedures that could result in an inability to execute transactions; less uniform accounting, auditing and financial reporting standards; less publicly available information about a foreign issuer or borrower; less government regulation; unfavorable foreign tax laws; political or social instability or diplomatic developments in a foreign country and differences in individual foreign economies. Income Risk  Falling interest rates create the potential for a decline in the funds income. Interest Rate Risk - The possibility that your investment may go down in value when interest rates rise, because when interest rates rise, bond prices fall. Generally, the longer a bonds maturity, the more sensitive it is to this risk. 5 Investment Strategy Risk - The sub-advisers investment strategy will influence performance significantly. If the sub-advisers strategy does not perform as expected, the fund could underperform its peers or lose money. Large-Cap Stock Risk - Large-capitalization stocks as a group could fall out of favor with the market, causing the fund to underperform funds that focus on other types of stocks. Manager Allocation Risk - The fund sub-adviser could allocate assets among different asset classes in a manner that results in the fund underperforming its peers. Although asset allocation among different classes generally limits a funds exposure to the risks of any one class, the sub-adviser may favor an asset class that performs poorly relative to another asset class. Mortgage-Backed and Asset-Backed Securities Risk - If the fund invests in mortgage-backed or asset-backed securities that are subordinated to other interests in the same mortgage pool, the fund may only receive payments after the pools obligations to other investors have been satisfied. For example, an unexpectedly high rate of defaults on the mortgages held by a mortgage pool may limit substantially the pools ability to make payments of principal or interest to the fund, reducing the values of those securities or in some cases rendering them worthless. The risk of such defaults is generally higher in the case of mortgage pools that include so-called subprime mortgages. Prepayment Risk - Falling interest rates could cause faster than expected prepayments of the mortgages and loans underlying the funds mortgage- and asset-backed securities. These prepayments pass through to the fund, which must reinvest them at a time when interest rates on new mortgage- and asset-backed investments are falling, reducing the funds income. Risk of Loss - When you sell your shares they may be worth more or less than what you paid for them, which means that you could lose money as a result of your investment. Stock Market Risk - Refers to the risk that stocks may decline in value due to the activities and financial prospects of individual companies or to general market and economic movements and trends. PAST PERFORMANCE. The bar chart and table below indicate the risks of investing in the fund. The bar chart shows how the funds total return has varied from year to year, while the table shows how the funds performance over time compares to that of a broad-based market index. The annual return variability of the funds Class IB shares for the periods presented in the bar chart would have been substantially similar to that shown for Class IA shares because all of the funds shares are invested in the same portfolio of securities. The actual returns of the Class IB shares for the periods presented in the bar chart would have been lower than the annual returns shown for the funds Class IA shares because of differences in the expenses borne by each class of shares. These figures do not include the effect of sales charges or other fees which may be applied at the variable life insurance, variable annuity or qualified retirement plan product level. If additional charges or other fees applied at the variable product level, if any, were included, returns would be lower. All figures assume that all dividends and distributions were reinvested. Keep in mind that past performance does not indicate future results. Performance for periods when fee waivers were in place would have been lower in the absence of the waivers. Class IA total returns by calendar year During the periods shown in the bar chart, the highest quarterly return was 12.84% (4 th quarter, 1998) and the lowest quarterly return was -9.84% (2 nd quarter, 2002). 6 Average annual total returns for periods ending 12/31/08 1 year 5 years 10 years Class IA []% []% []% Class IB []% []% []% S&P 500 Index (reflects no deduction for fees or expenses) []% []% []% Barclays Capital Government/Credit Bond Index (reflects no deduction for fees or expenses) []% []% []% Indices: The S&P 500 Index is a market capitalization-weighted price index composed of 500 widely held common stocks.
